        Case 1:18-cv-10225-MLW Document 467 Filed 01/27/20 Page 1 of 11



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 LILIAN PAHOLA CALDERON JIMENEZ
 and LUIS GORDILLO, et al.,

 Individually and on behalf of all others
 similarly situated,
                                                               No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,

        v.                                             EMERGENCY RELIEF REQUESTED

 CHAD WOLF, et al.,

                Defendants-Respondents.


                 MEMORANDUM IN SUPPORT OF MOTION TO ENJOIN
                    THE REMOVAL OF TWO CLASS MEMBERS

       Immigration and Customs Enforcement (ICE) intends imminently to remove two class

members based on legal error. This Court has explained that “a decision by ICE to remove an

alien pursuing a provisional waiver solely because he or she has a final order of removal would,

as a practical matter, eliminate the alien’s right to apply for a provisional waiver,” in violation of

due process, the Administrative Procedure Act (APA), and the Immigration and Nationality Act

(INA). Calderon Jimenez v. Nielsen, 334 F. Supp. 3d 370, 389 (D. Mass. 2018) (due process);

May 3, 2019 Hr’g Tr. 36-37, 46-49 (APA and INA). ICE now violates the INA, APA, and due

process by seeking to remove Salvador Rodriguez-Aguasviva, who has no criminal history,

based solely on a legally erroneous understanding of the consequences of his failure to appear at

a removal hearing. That same error infects the planned removal of Erik Rodriguez-Oseguera.

Both removals should be enjoined, or—in the case of Mr. Rodriguez-Oseguera—stayed pending

a determination not infected by error.
        Case 1:18-cv-10225-MLW Document 467 Filed 01/27/20 Page 2 of 11



        Mr. Rodriguez-Aguasviva and Mr. Rodriguez-Oseguera are class members who are the

beneficiaries of Petitions for Alien Relative (I-130 petitions) filed by their U.S. citizen spouses.

Each is thus at the initial stage of the five-step provisional waiver process. See Calderon

Jimenez, 334 F. Supp. 3d at 378. Each was ordered removed in absentia, after failing to appear

for an immigration court proceeding.

        Although the provisional waiver regulations permit a noncitizen with a final order of

removal—“including an in absentia order”—to apply for a Provisional Unlawful Presence

Waiver (Form I-601A) after completing other steps, 8 C.F.R. § 212.7(e)(4)(iv) (emphasis added),

ICE now interprets those regulations and this Court’s rulings to allow it to pretermit any class

member’s ability to pursue the provisional waiver process based solely on an in absentia removal

order. In a notice to class counsel, ICE stated that it will remove Mr. Rodriguez-Aguasviva

because “he is likely unable to receive” an I-601A waiver due to his “being inadmissible under

Section 212(a)(6)(B) of the Immigration and Nationality Act for failure to attend his removal

proceeding.” McCullough Decl. Ex. A.1 Similarly, in justifying Mr. Rodriguez-Oseguera’s

removal, ICE stated that “he may be unable to” receive the I-601A waiver for the same reason.

McCullough Decl. Ex. B. These statements are incorrect. In making them, ICE relies on two

legal errors: the first relates to the criteria for I-601A waivers, and the second relates to the

ground of inadmissibility that ICE relies on, 8 U.S.C. § 1182(a)(6)(B).

        First, the class members’ in absentia removal orders—and any potential inadmissibility

under 8 U.S.C. § 1182(a)(6)(B)—do not render them “unable” to receive I-601A waivers. To the

contrary, USCIS has made the express decision to permit noncitizens with in absentia orders to



1
 References to “McCullough Decl.” are to the Declaration of Colleen McCullough, filed
herewith.


                                                   2
        Case 1:18-cv-10225-MLW Document 467 Filed 01/27/20 Page 3 of 11



seek lawful status under the provisional waiver process. 8 C.F.R § 212.7(e)(4)(iv). It also made

the decision not to factor any potential grounds of inadmissibility into its adjudication of I-601A

waivers. See Expansion of Provisional Unlawful Presence Waivers of Inadmissibility, 81 Fed.

Reg. 50,244, 50,253-54 (July 29, 2016) (2016 Final Rule). Thus, even if Mr. Rodriguez-

Aguasviva and Mr. Rodriguez-Oseguera were inadmissible under 8 U.S.C. § 1182(a)(6)(B), that

would not impact their eligibility for I-601A waivers.

       Second, ICE incorrectly assumes that all noncitizens with in absentia removal orders are

inadmissible under 8 U.S.C. § 1182(A)(6)(B). But having an in absentia order of removal is not

itself a bar to admissibility. Section 212(a)(6)(B) of the INA bars admission for five years only

if the noncitizen failed to appear at his or her immigration proceeding “without reasonable

cause,” a determination made in the first instance by the Department of State at an individual’s

consular interview. 8 U.S.C. § 1182(a)(6)(B) (emphasis added). Mr. Rodriguez-Aguasviva and

Mr. Rodriguez-Oseguera have not been found to be subject to 8 U.S.C. § 1182(a)(6)(B).

       Because ICE’s reasons for removing Mr. Rodriguez-Aguasviva rest entirely on ICE’s

erroneous understanding of the consequences of his in absentia order of removal,2 his removal

should be enjoined. And because this legal error also infects ICE’s decision to remove Mr.

Rodriguez-Oseguera, his removal should be stayed at least until ICE has considered whether his

removal is appropriate without relying on its misunderstanding of his in absentia order.




2
 Although ICE also cites the denial of his motion to reopen, a denied motion to reopen results in
nothing more than a noncitizen continuing to have a final order of removal.


                                                 3
        Case 1:18-cv-10225-MLW Document 467 Filed 01/27/20 Page 4 of 11



                                             FACTS

I.     Salvador Rodriguez-Aguasviva

       Salvador Rodriguez-Aguasviva and his wife, Ana Rodriguez, have been together for

approximately three years. Mr. Rodriguez-Aguasviva was ordered removed in absentia in 2016

and has no criminal history. He is his family’s primary breadwinner and integral to Ana’s

mental health. He has helped her cope with debilitating mental illness and supported her and her

family through the death of her granddaughter. Ex. 1 (Decl. of Ana Rodriguez) ¶¶ 1-13.

       Mr. Rodriguez-Aguasviva was detained in September 2019 in a traffic stop when he was

in New Hampshire. The couple were married in November 2019, while he was in detention. Ex.

1 at ¶¶ 2, 14-16. She subsequently filed an I-130 Petition to begin the provisional waiver

process. McCullough Decl. Ex. A.

       ICE has informed counsel for Petitioners that it intends to remove Mr. Rodriguez-

Aguasviva from the United States imminently. ICE explained that:

               [T]he Field Office Director considered that Mr. RODRIGUEZ-
               Aguasviva was ordered removed in absentia on September 22, 2016,
               his motion to reopen was denied on October 29, 2019, and he did
               not appeal to the Board of Immigration Appeals. As such, the Field
               Office Director considered that he is likely unable to receive a Form
               I-601A waiver due being inadmissible under Section 212(a)(6)(B)
               of the Immigration and Nationality Act for failure to attend his
               removal proceeding. Based upon such considerations, the Field
               Office Director determined to effectuate the alien’s order of removal
               from the United States.

McCullough Decl. Ex. A.

II.    Erik Rodriguez-Oseguera

       Erik Rodriguez-Oseguera and his wife Isabelle Santay have a two-year-old son and were

trying for another baby when he was arrested by ICE in January 2020. Ex. 2 (Decl. of Isabelle

Santay) ¶ 4, 7. The couple also cares for Isabelle’s young daughter. Id. at ¶ 4, 8. At 23 years



                                                 4
        Case 1:18-cv-10225-MLW Document 467 Filed 01/27/20 Page 5 of 11



old, Isabelle suffers from a rare and debilitating auto-immune disease and severe rheumatoid

arthritis; she relies on her husband to care for their children, to pay their bills, and to help her

manage her health. Id. at ¶¶ 6, 10-13. Mr. Rodriguez-Oseguera was involved in an altercation

with police after a car accident in late December 2019, and he has a court date related to these

charges on February 25, 2020.3 He has a final order of removal that was entered in absentia in

2014, when he was 17 years old. Id. at ¶¶ 1-21; McCullough Decl. Ex. B.

        ICE has informed counsel for Petitioners that they intend imminently to remove Mr.

Rodriguez-Oseguera from the United States. ICE explained that:

                [T]he Field Office Director considered the alien’s criminal history,
                including arrest history of operating under the influence of liquor,
                and pending charges for unlicensed operation of motor vehicle,
                leaving the scene of property damage, assault & battery on a police
                officer, disorderly conduct, and resisting arrest. Additionally, the
                Field Office Director considered that Mr. Rodriguez-Oseguera was
                ordered removed in absentia on February 25, 2014 and therefore he
                may be unable to receive a Form I-601A waiver due being
                inadmissible under Section 212(a)(6)(B) of the Immigration and
                Nationality Act for failure to attend his removal proceeding.

McCullough Decl. Ex. B.

                                            ARGUMENT

I.      ICE’s Removal of These Class Members Is Unlawful Because It Is Based on Invalid
        Reasons

        In removing noncitizens, ICE must act consistently with the INA and its accompanying

regulations. 8 C.F.R. § 212.7(e)(4)(iv). It must also act reasonably—it cannot take actions that

are “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law,”

5 U.S.C. § 706(2)(A)—and must comport with due process. This Court has explained that:

                [A] decision by ICE to remove an alien pursuing a provisional
                waiver solely because he or she has a final order of removal would,

3
 If he is removed with open charges, he is unlikely ever to be permitted to return to the United
States. See generally 8 U.S.C. § 1201(g).


                                                   5
        Case 1:18-cv-10225-MLW Document 467 Filed 01/27/20 Page 6 of 11



                as a practical matter, eliminate that alien’s right to apply for a
                provisional waiver and CIS’s opportunity to decide the merits of the
                application before the alien must depart the United States and be
                separated from his or her family. The binding promises to United
                States citizens and their alien spouses in the provisional waiver
                regulations would be meaningless, and their purposes would be
                undermined, if ICE were not required to consider that an alien with
                a final order of removal is seeking a provisional waiver before
                requiring him or her to leave the United States. There is no reason
                to conclude that, having promulgated the provisional waiver
                regulations in 2013, and amended them in 2016 to make aliens with
                final orders of removal eligible for such waivers, the Secretary of
                DHS intended to allow ICE to ignore the regulations and their
                important purposes.

Calderon Jimenez, 334 F. Supp. 3d at 388-89. Although the Court limited the effect of that due

process ruling to noncitizens with approved I-130 petitions and I-212 waivers, it applied the

same reasoning to explain that removing class members based solely on their final orders of

removal would violate the INA and APA. May 3, 2019 Hr’g Tr. 36:17-37:21.4 Where ICE’s

only reason for removing a class member with a final order of removal is a legal error, ICE runs

afoul of the INA, APA, and Due Process Clause just as if it had no reason for removal other than

the final order itself.

        A.      Noncitizens Are Not “Unable” to Receive Provisional Unlawful Presence (I-
                601A) Waivers on the Basis of an In Absentia Removal Order.

        ICE seeks to remove Mr. Rodriguez-Aguasviva and Mr. Rodriguez-Oseguera due to

ICE’s belief that the class members’ I-601A applications would be denied because they have in

absentia final orders. But ICE is flatly incorrect. The 2016 provisional waiver regulations

expressly allow noncitizens with in absentia orders to pursue provisional waivers and disclaim

any intent to deny applications on that basis. 2016 Final Rule, 81 Fed. Reg. at 50,253-54.



4
 Petitioners maintain that the class members have a due process interest for the reasons
described in their response to Respondents’ Motion to Dismiss. See Pets.’ Resp. in Opp. to
Resps.’ Mot. to Dismiss, Dkt. No. 79 at 17-21.

                                                 6
        Case 1:18-cv-10225-MLW Document 467 Filed 01/27/20 Page 7 of 11



       The provisional waiver regulations permit a noncitizen with a final order of removal,

“including an in absentia order,” to apply for an I-601A waiver after fulfilling the prerequisite

steps. 8 C.F.R. § 212.7(e)(4)(iv). USCIS’s explanations for its 2016 expansion of the

provisional waiver regulations to include noncitizens with final orders similarly addressed in

absentia removal orders in the same manner as all other removal orders. 2016 Final Rule, 81

Fed. Reg. at 50,262. Accordingly, USCIS’s website instructs noncitizens that:

       If you have a final order of removal, exclusion, or deportation (including
       an in absentia order of removal under INA 240(b)(5)), you can only obtain
       a provisional unlawful presence waiver if you have applied for, and we have
       already approved, Form I-212, Application for Permission to Reapply for
       Admission into the United States After Deportation or Removal, at the time
       you file Form I-601A.

       Once we have approved your Form I-212, you can apply for a provisional
       unlawful presence waiver by filing Form I-601A.

Provisional Unlawful Presence Waivers, USCIS, (last updated Jan. 5, 2018), www.uscis.gov/

family/family-us-citizens/provisional-unlawful-presence-waivers (emphasis added) (McCullough

Decl. Ex. C).

       USCIS also made the express determination in 2016 that it would not consider grounds of

inadmissibility when adjudicating I-601A waivers. This decision was a change to prior

regulations. Before the 2016 provisional waiver regulations, in adjudicating I-601A waivers,

USCIS would consider whether other inadmissibility grounds existed that might ultimately

prevent individuals from receiving a visa from the Department of State when they applied at the

consulate. Provisional Unlawful Presence Waivers of Inadmissibility for Certain Immediate

Relatives, 78 Fed. Reg. 536, 546-47. Thus, USCIS would “deny provisional waiver applications

if it ha[d] ‘reason to believe’ that the applicant may be subject to a ground of inadmissibility

other than unlawful presence at the time of the immigrant visa interview abroad.” 2016 Final




                                                  7
        Case 1:18-cv-10225-MLW Document 467 Filed 01/27/20 Page 8 of 11



Rule, 81 Fed. Reg. at 50,253. This policy yielded criticism. As commenters explained to DHS

during the notice-and-comment period for the 2016 provisional waiver regulations, “USCIS

often applie[d] the standard too rigidly by denying applications on mere suspicion, rather than

actually adjudicating the relevant inadmissibility concerns consistent with applicable law relating

to these grounds.” Id. USCIS regularly failed to “consider the totality of the evidence”; did not

issue requests for more evidence or notices of an intent to deny the application, which might

have helped ensure that applicants had submitted all relevant evidence; and denied applications

with standard templates that said nothing about the applicant’s admissibility arguments. Id.

       DHS revoked the “reason to believe” standard in the 2016 provisional waiver regulations.

The regulations make clear that USCIS should not judge an I-601A provisional waiver

application based on an assessment of an individual’s admissibility on grounds other than the one

for which the waiver was sought:

               [I]t would be counterproductive for USCIS to make other
               inadmissibility determinations during the adjudication of
               provisional waiver applications, given [the Department of State’s
               (DOS)] role in the immigrant visa process. It is DOS, and not
               USCIS, that generally determines admissibility under INA section
               212(a), 8 U.S.C. 1182(a), as part of the immigrant visa process,
               which includes an in-depth, in-person interview conducted by
               DOS consular officers. Moreover, it is U.S. Customs and Border
               Protection (CBP) that ultimately determines admissibility at the time
               that individuals seek admission at a port of entry. See INA sections
               204(e), 221(h); 8 U.S.C. 1154(e), 1201(h). It is thus generally not
               USCIS’s role to determine whether an individual applying for an
               immigrant visa, or for admission as an immigrant at a U.S. port of
               entry, is admissible to the United States. Any assessment by USCIS
               with respect to other grounds of inadmissibility would be, at best,
               advisory in nature and would likely cause even greater confusion for
               applicants. … Accordingly, when adjudicating such applications,
               USCIS will only consider whether extreme hardship has been
               established and whether the applicant warrants a favorable
               exercise of discretion.




                                                8
        Case 1:18-cv-10225-MLW Document 467 Filed 01/27/20 Page 9 of 11



Id. at 50,253-54 (emphasis added); see also Questions and Answers: Provisional Waiver

Engagement, USCIS (Sept. 20, 2016), www.uscis.gov/sites/default/files/USCIS/Outreach/PED_

QA_ProvisionalWaiverStakeholderEngagement09202016.pdf (McCullough Decl. Ex. D)

(“[W]hen adjudicating provisional waiver applications, USCIS will only consider whether

extreme hardship has been established and whether the applicant warrants a favorable exercise of

discretion. USCIS will not assess whether the individual is inadmissible because the Department

of State (DOS) (at the time of the immigrant visa interview), and U.S. Customs and Border

Protection (CBP) (at the time of entry into the United States) makes this determination.”).

       ICE is thus incorrect that either Mr. Rodriguez-Aguasviva or Mr. Rodriguez-Oseguera is

potentially “unable to receive a Form I-601A waiver due [to] being inadmissible under Section

212(a)(6)(B).” To the contrary, any potential admissibility under 8 U.S.C. § 1182(a)(6)(B) is

irrelevant to whether USCIS will grant or deny their I-601A applications.

       B.      The Department of State Has Not Found Either Class Member Inadmissible.

       ICE is also wrong that Mr. Rodriguez-Aguasviva and Mr. Rodriguez-Oseguera are each

“inadmissible under Section 212(a)(6)(B) of the Immigration and Nationality Act for failure to

attend his removal proceeding.” McCullough Decl. Exs. A, B.

       The INA’s in absentia inadmissibility provision provides:

               Any alien who without reasonable cause fails or refuses to attend
               or remain in attendance at a proceeding to determine the alien’s
               inadmissibility or deportability and who seeks admission to the
               United States within 5 years of such alien’s subsequent departure or
               removal is inadmissible.

8 U.S.C. § 1182(a)(6)(B) (emphasis added). This is not a blanket bar on individuals whose final

orders were entered in absentia. Rather, Congress recognized that individuals may have missed

their proceedings with reasonable cause; Congress decided not to extend the five-year admission

bar to them. Further, the reasonable cause determination is made in the first instance by the


                                                9
        Case 1:18-cv-10225-MLW Document 467 Filed 01/27/20 Page 10 of 11



Department of State at a consular interview, not while the individual is in the United States. See

2016 Final Rule, 81 Fed. Reg. 50,244, 50,253 (“It is DOS, and not USCIS, that generally

determines admissibility under INA section 212(a), 8 U.S.C. § 1182(a), as part of the immigrant

visa process, which includes an in-depth, in-person interview conducted by DOS consular

officers.”).

        ICE’s assertion that Mr. Rodriguez-Aguasviva and Mr. Rodriguez-Oseguera are

inadmissible—before they have attended their in-person interview conducted by consular

officers—is incorrect. Their admissibility has not yet been determined, and it is not a basis to

remove them.

II.     A Temporary Restraining Order Should Be Entered to Prevent These Individuals’
        Imminent Removal

        Petitioners understand that the individuals at issue are likely to be moved out of this

jurisdiction for removal tomorrow, January 28, 2020. Therefore, until a final order can be

entered, a temporary restraining order is appropriate under this Court’s equitable habeas powers,

to preserve this Court’s jurisdiction, and under the factors to be considered for a temporary

restraining order. Petitioners are likely to succeed on the merits, the removal of Mr. Rodriguez-

Aguasviva and Mr. Rodriguez-Oseguera would result in irreparable harm to them and their

families, and both the government’s interest and the public interest favor a stay to ensure that

ICE’s conduct is consistent with the law. Cablevision of Boston, Inc. v. Pub. Improvement

Comm’n, 38 F. Supp. 2d 46, 53 (D. Mass.), aff’d, 184 F.3d 88 (1st Cir. 1999).

                                         CONCLUSION

        For these reasons, Petitioners respectfully request a temporary restraining order staying

the removal of Mr. Rodriguez-Aguasviva and Mr. Rodriguez-Oseguera until a final remedy can

be entered. Petitioners further request that the Court permanently enjoin Mr. Rodriguez-



                                                 10
       Case 1:18-cv-10225-MLW Document 467 Filed 01/27/20 Page 11 of 11



Aguasviva’s removal and stay the removal of Mr. Rodriguez-Oseguera until ICE re-assesses the

reasons for his removal.

       Respectfully submitted this 27th day of January, 2020.

                                                /s/ Shirley X. Li Cantin
Matthew R. Segal (BBO # 654489)                 Kevin S. Prussia (BBO # 666813)
Adriana Lafaille (BBO # 680210)                 Michaela P. Sewall (BBO # 683182)
AMERICAN CIVIL LIBERTIES UNION                  Shirley X. Li Cantin (BBO # 675377)
FOUNDATION OF MASSACHUSETTS, INC.               Jonathan A. Cox (BBO # 687810)
211 Congress Street                             Stephen Provazza (BBO # 691159)
Boston, MA 02110                                Colleen M. McCullough (BBO # 696455)
(617) 482-3170                                  Matthew W. Costello (BBO # 696384)
                                                WILMER CUTLER PICKERING
Kathleen M. Gillespie (BBO # 661315)              HALE AND DORR LLP
Attorney at Law                                 60 State Street
6 White Pine Lane                               Boston, MA 02109
Lexington, MA 02421                             Telephone: (617) 526-6000
(339) 970-9283                                  Facsimile: (617) 526-5000
                                                kevin.prussia@wilmerhale.com
                                                michaela.sewall@wilmerhale.com
                                                shirley.cantin@wilmerhale.com
                                                stephen.provazza@wilmerhale.com
                                                colleen.mccullough@wilmerhale.com
                                                matthew.costello@wilmerhale.com

                                                Counsel for Petitioners




                                              11
